DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “14”. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the at least one first cord spool and the at least one second cord spool partially overlap each other such that a degree of overlap between the at least one first cord spool and the at least one second cord spool is less than half the length of the respective spools” of claim 1 lines 18-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8, 13, 15, 17-19, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation that “the at least one first cord spool and the at least one second cord spool partially overlap each other such that a degree of overlap between the at least one first cord spool and the at least one second cord spool is less than half the length of the respective spools” in lines 18-20. Nowhere in the specification, including the drawings is it referenced that the degree of overlap of the “at least one first cord spool and the at least one second cord spool “is “less than half the length of the respective spools”.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8, 13, 15, 17-19, and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include the following:
Claim 1 is indefinite for reciting the limitation “at least one first cord spool” on line 2 of the claim. It is unclear to the examiner if a second “first cord spool” is intended, or if this is referring to the first axially rotatable cord spool already recited in the claim.  In line 4 and thereafter “the at least one first cord spool” is indefinite since it appears that two may be introduced in line 2, to which one is this one referring?
Claim 1 is indefinite for reciting the limitation “at least one second cord spool” on line 7 of the claim. It is unclear to the examiner if a second “second cord spool” is intended, or if this is referring to the second axially rotatable cord spool already recited in the claim.  Also, in the 2nd to last line of page 1 of claim 1, is “an operating element” introducing a third one, or is this referring to one of the previously introduced operating elements?
Claim 1, page 2, line 2, “the length” provides a lack of proper antecedent basis.
Claim 23 is indefinite for reciting the limitation “at least one first cord spool” on line 2 of the claim. It is unclear to the examiner if a second “first cord spool” is intended, or if this is referring to the first axially rotatable cord spool already recited in the claim.

The dependent claims are rejected for at least depending from a rejected claim.
Above provides non-limiting examples, the applicant must find and correct all issues similar to those discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 13, 15, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (US PG Pub 20110265963) in view of Anderson (US PG Pub 20060118248).
Regarding claim 1, Drew teaches (figures 3A and 4) an operating device with at least one first axially rotatable cord spool (86C and 86E), which at least one first cord spool is configured for winding up and unwinding a first cord (90C) connected to a lower beam (50) of the pleated blind, at least one first drive shaft (68 the upper 68 in figure 3A) connected to the at least one first cord spool, at least one first operating element (82 on the left of figure 3A) connected to the drive shaft for axially rotating the first cord spool, at least one second axially rotatable cord spool (86B and 86D), which at least one 
Anderson teaches (figure 134A) an operating device (1254) for a blind with a first cord spool (see modified figure 134A below) and a second cord spool (modified figure 134A below) partially overlap each other such that a degree of overlap between the at least one first cord spool and the at least one second cord spool is less than half the length of the respective spools (figure 134A), and wherein the at least one first cord spool and the at least one second cord spool are separated by a separating element (1256).  Note too that 0 is less than half.  Also note that ‘by’ means ‘near or close to’.
It would have been obvious to one of ordinary skill in the art at the time to modified Drew to incorporate the teachings of Anderson so that the at least one first cord spool and the at least one 

    PNG
    media_image1.png
    475
    826
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    675
    1078
    media_image2.png
    Greyscale


Regarding claim 2, Drew teaches (figure 3A) the first drive shaft (top shaft in figure 3A) comprises a plurality of mutually cooperating first shaft parts (see modified figure 3A above), wherein at least two first shaft parts are mutually oriented substantially parallel (they have parallel surfaces) and at least partially adjacent to each other, and wherein at least one first shaft part (84) cooperates with the first operating element (82 on left), and at least one other first shaft part (88) cooperates with at least one first cord spool (86C), and wherein the second drive shaft (bottom shaft in figure 3A) comprises a plurality of mutually cooperating second shaft parts (see modified figure 3A above), wherein at least two second shaft parts are mutually oriented substantially parallel (have parallel surfaces) and at least partially adjacent to each other, and wherein at least one second shaft part (84) cooperates with the second operating element (82 on right), and at least one other second shaft part (cover over 86D) cooperates with at least one second cord spool (86D).

Regarding claim 13, Drew teaches (figure 3A) that the operating device comprises a plurality of first cord spools (86C and 86E), wherein first longitudinal axes of the cord spools mutually coincide, and wherein the first cord spools are connected to the same shaft part (68) of the first drive shaft.
Regarding claim 15, Drew teaches (figure 3A) that the operating device comprises a plurality of second cord spools (86B and 86D), wherein the second longitudinal axes of the cord spools mutually coincide and wherein the second cord spools are connected to the same shaft part (68) of the second drive shaft.
Regarding claim 17, Drew teaches (figure 3A) several stabilizing elements (88), at least one is connected to a first cord spool for securing the mutual positioning of the first cord spool and the second cord spool.
Regarding claim 18, Drew teaches (figure 3A) that a stabilizing element (88) is coupled to a head end of the first cord spool (head end is the end where the cord winds) and a head end of the second cord spool (head end is where the cord winds), and wherein the stabilizing element is provided with at least one passage opening (a hole for the shaft is visible in the figure) for the passage of the first drive shaft or the second drive shaft.
Regarding claim 19, Drew teaches (figure 3A) that the operating device comprises an elongated support structure (46) in which the cord spools and at least a part of the drive shafts are accommodated, and wherein the first operating element (82 on the left side) and the second operating element (82 on the right side) are placed on opposite end faces of the elongated support structure (46).
Regarding claim 22, Drew teaches (figures 3A and 3B) that the at least one first cord spool (86C) is connected by means of at least one first cord (90C) to a lower beam (50) of the pleated blind, and .
Claims 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (US PG Pub 20110265963) in view of Morris (EP 3054076).
Regarding claim 23, Drew teaches (figures 3A and 4) an operating device with at least one first axially rotatable cord spool (86C and 86E), which at least one first cord spool is configured for winding up and unwinding a first cord (90C) connected to a lower beam (50) of the pleated blind, at least one first drive shaft (68 the upper 68 in figure 3A) connected to the at least one first cord spool, at least one first operating element (82 on the left of figure 3A) connected to the drive shaft for axially rotating the first cord spool, at least one second axially rotatable cord spool (86B and 86D), which at least one second cord spool is configured for winding up and unwinding a second cord (90B) connected to an upper beam (48) of the pleated blind, at least one second drive shaft (the lower 68 in Fig. 3A) connected to the at least one second cord spool, and at least one second operating element (82 on the right of figure 3A) connected to the second drive shaft for axially rotating the second cord spool, wherein a first longitudinal axis of the at least one first cord spool lies substantially parallel to a second longitudinal axis of the at least second cord spool (figures 3a and 4), and wherein at least one drive shaft of the first drive shaft and the second drive shaft comprises a plurality of mutually cooperating shaft parts (shown in modified figure 3a above), wherein at least two shaft parts are mutually oriented substantially parallel and at least partially adjacent to each other, and wherein at least one shaft part cooperates with an operating element (82), and at least one other shaft part cooperates with at least one cord spool (86C), wherein the at least one first cord spool and the at least one second cord spool are configured in a compact arrangement next to each other but in a non-abutting fashion (figure 4). Drew does not teach that the at least one first cord spool and the at least one second cord spool are located a same distance away from the at least one first operating element along the first longitudinal axis and the second axis 
Morris teaches (figures 2 and 4) an operating device for a blind (10) with at least one first cord spool (86) and the at least one second cord spool (90) are located a same distance away from the at least one first operating element (58) along a first longitudinal axis (figure 2 shows that 86 and 90 are lined up and equidistant from 58 along the width of the blind) and a second axis respectively (the spools 86 and 90 are flush against the bottom of the headrail, thus in the z axis they are the same distance away from 58), and wherein the at least one first cord spool and the at least one second cord spool are separated by a separating element (figure 4 shows that each spool sits in a curved area with a wall separating them).
It would have been obvious to one of ordinary skill in the art at the time to modified Drew to incorporate the teachings of Morris so that the at least one first cord spool and the at least one second cord spool are located a same distance away from the at least one first operating element along the first longitudinal axis and the second axis respectively, and wherein the at least one first cord spool and the at least one second cord spool are separated by a separating element. This modification provides the predictable and expected results of a more compact and aesthetic design or ease in manufacturing/assembly.
Regarding claim 24, Drew teaches (figure 3A) the first drive shaft (top shaft in figure 3A) comprises a plurality of mutually cooperating first shaft parts (see modified figure 3A above), wherein at least two first shaft parts are mutually oriented substantially parallel (they have parallel surfaces) and at least partially adjacent to each other, and wherein at least one first shaft part (84) cooperates with the first operating element (82 on left), and at least one other first shaft part (88) cooperates with at least one first cord spool (86C), and wherein the second drive shaft (bottom shaft in figure 3A) comprises a plurality of mutually cooperating second shaft parts (see modified figure 3A above), wherein at least two 
Regarding claim 25, Drew teaches (figure 4) that the first cord spool (86C) and the second cord spool (86B), as seen from a front view, are situated behind each other, in a straight line (viewed from the front, 86C is in fact farther away than 86B, making it behind it).
Regarding claim 26, Drew teaches (figure 3A) that the operating device comprises a plurality of first cord spools (86C and 86E), wherein first longitudinal axes of the cord spools mutually coincide, and wherein the first cord spools are connected to the same shaft part (68) of the first drive shaft.
Regarding claim 27, Drew teaches (figure 3A) that the operating device comprises a plurality of second cord spools (86B and 86D), wherein the second longitudinal axes of the cord spools mutually coincide and wherein the second cord spools are connected to the same shaft part (68) of the second drive shaft.
Regarding claim 28, Drew teaches (figure 3A) several stabilizing elements (88), at least one is connected to a first cord spool for securing the mutual positioning of the first cord spool and the second cord spool.
Regarding claim 29, Drew teaches (figure 3A) that a stabilizing element (88) is coupled to a head end of the first cord spool (head end is the end where the cord winds) and a head end of the second cord spool (head end is where the cord winds), and wherein the stabilizing element is provided with at least one passage opening (a hole for the shaft is visible in the figure) for the passage of the first drive shaft or the second drive shaft.
Regarding claim 30, Drew teaches (figure 3A) that the operating device comprises an elongated support structure (46) in which the cord spools and at least a part of the drive shafts are 
Regarding claim 31, Drew teaches (figures 3A and 3B) that the at least one first cord spool (86C) is connected by means of at least one first cord (90C) to a lower beam (50) of the pleated blind, and wherein the at least one second cord spool (86B) is connected by means of at least one second cord (90B) to an upper beam (48) of the pleated blind.
Response to Arguments
Applicant’s arguments with respect to claims 1-31 have been considered but are moot because the arguments do not apply to the current rejection, are not commensurate in scope with the rejection, and are not found persuasive.
The examiner notes that the applicant argues that Drew fails to teach the features in amended claim 1 and amended claim 23, stating:
Amended claim 1 requires "...and wherein the at least one first cord spool and the at least one second cord spool partially overlap each other such that a degree of overlap between the at least one first cord spool and the at least one second cord spool is less than half the length of the respective spools, and wherein the at least one first cord spool and the at least one second cord spool are configured in a compact arrangement next to each other but in a non-abutting fashion and are separated by a separating element." 
Newly added claim 23 also recites "...and wherein the at least one first cord spool and the at least one second cord spool are located a same distance away from the at least one first operating element alone the first longitudinal axis and the second axis respectively, and wherein the at least one first cord spool and the at least one second cord spool are configured in a compact arrangement next to each other but in a non-abutting fashion and are separated by a separating element." 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/Primary Examiner, Art Unit 3634